Title: General Orders, 2 August 1781
From: Washington, George
To: 


                        
                            Head Quarters near Dobbs Ferry Thursday August 2. 1781
                            Parole Calais
                            Countersigns Rouen Rheims
                        
                        For the day tomorrow
                        Brigadier General Glover
                        Lieutenant Colonel Newhall
                        For Picquet Major B Porter
                        Inspector Captain Warner
                        The General has reason to believe that it is too common a practice in the line of the Army to withhold
                            cloathing from men serving in detached Corps and in some instances not to pay the least attention to them particularly in
                            the distribution of small supplies—He cannot refrain from expressing his disapprobation of this Line of Conduct and
                            requests commanding officers of regiments in future to attend to their men on detached services that their supplies of
                            cloathing &ca be equal to those immediately serving with their respective regiments as a contrary line of Conduct
                            in future cannot with propriety pass unnoticed.
                        The Report of the Officer of the day mentions his observing a very wanton and unnecessary destruction of the
                            Cornfields in the vicinity of the Camp. The General considers it extraordinary that notwithstanding the repeated and very
                            pointed orders upon the subject that this circumstance is not more particularly attended to.
                        If anything of the kind should hereafter be observed the officer of the day is requested to investigate the
                            matter and if it should appear to proceed from the inattention of an officer he is to be immediately reported, and if a
                            soldier confined and with severity punished.
                        Brigade Waggon masters and Conductors are to be particularly attentive that the Horses and Cattle under their
                            immediate care are not permitted to range at large; as they will be considered answerable for any devastation that they
                            may Commit upon the Property of the Inhabitants.
                        Brigadier General Hand having reported that from this day’s experience he finds it impossible to muster and
                            inspect the Number of regiments directed in the order of the 31st ultimo—the Division and Brigade Inspectors will be
                            pleased to take the musters of the regiments they are attached to on the days then appointed, or sooner if the rolls are
                            ready leaving the Inspection untill the Assistant Inspector General can attend which he is desired to do as soon as he
                            possibly can—The Delay of Inspection will cause no alteration in the Inspection rolls as articles received or returned
                            since the 31st of July are not to be comprehended.
                    